This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DELFIN SALAZAR, JR.,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 32,474

 5 STATE OF NEW MEXICO TAXATION
 6 AND REVENUE DEPARTMENT,
 7 MOTOR VEHICLES DIVISION,

 8          Respondent-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
10 George P. Eichwald, District Judge

11 John V. Nilan LLC
12 John V. Nilan
13 Albuquerque, NM

14 for Appellant

15 N.M. Taxation and Revenue Dept.
16 Julia A. Belles
17 Santa Fe, NM

18 for Appellee
1                           MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6   {2}   DISMISSED.

7   {3}   IT IS SO ORDERED.


8                                        __________________________________
9                                        JAMES J. WECHSLER, Judge

10 WE CONCUR:



11 _________________________________
12 JONATHAN B. SUTIN, Judge



13 _________________________________
14 MICHAEL E. VIGIL, Judge




                                           2